Exhibit 10.5

Second Amendment to Auto Loan Purchase and Sale Agreement

This SECOND AMENDMENT ("Amendment") to the Auto Loan Purchase and Sale Agreement
dated and effective May 1, 2000 by and between E-LOAN, Inc. ("E-LOAN") and Wells
Fargo Bank, N.A. -Auto Finance Group ("Wells Fargo" or "Correspondent"), as
amended by the First Amendment to Auto Loan Purchase and Sale Agreement dated
January 23, 2001 (collectively, the "Agreement") is entered into and effective
on this 15th day of March, 2001

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
expressly acknowledged by the parties hereto, E-LOAN and Wells Fargo agree as
follows:

 1. Section 1.3 of the Agreement is hereby amended to read as follows:

    1.3 Acceptance

    . Correspondent shall, in its sole discretion, accept or reject Offers, and
    shall inform E-LOAN of its decisions. In determining whether to accept or
    reject an Offer, Corespondent shall apply the Purchase Criteria to each Loan
    offered for sale. If Correspondent accepts an Offer, Correspondent shall
    transmit to E-LOAN a Confirmation with respect to each prospective Loan to
    be purchased. Correspondent will use its best effort to inform E-LOAN of its
    decision within 2 hours from receipt of an Offer. Confirmation shall include
    the information set forth on Exhibit C, and shall include a clear
    description of the conditions that must be met in order for Correspondent to
    purchase the Loan. Transmission of a Confirmation shall constitute
    acceptance of E-LOAN's Offer, and Correspondent shall be obligated to
    purchase the prospective Loan, provided that all conditions set forth in the
    Confirmation are met and that the Loan is funded by E-LOAN prior to
    expiration of the Confirmation. If E-LOAN does not fund a prospective Loan
    and fulfill all conditions set forth in the Confirmation within sixty (60)
    days of E-LOAN's receipt of the Confirmation ("Offer Expiration Date"), the
    Confirmation shall expire, and Correspondent shall have no obligation to
    purchase a Loan. Correspondent's purchase obligation is also subject to the
    provisions of Exhibit E. E-LOAN agrees that it will not offer for sale to
    any person other than Correspondent any Loan for which a Confirmation has
    been issued and is outstanding. Upon expiration of a Confirmation, E-LOAN
    shall be free to sell or offer to sell the subject Loan to any other person.
    In the absence of a Confirmation issued by Correspondent with respect to a
    Loan, Correspondent is not obligated to purchase any Loan offered for sale
    by E-LOAN.

    

 2. The following new Section 1.10 is hereby added to the Agreement:

    1.10 Dealer Agreement

    . A copy of E-LOAN's Dealer Agreement used in connection with Loans is
    attached as Exhibit F.

    

 3. The following new Section 1.11 is hereby added to the agreement.

    1.11 Underwriting Services

    . From time to time, as an accommodation to E-LOAN and upon a specific
    request from E-LOAN, Correspondent will provide underwriting services to
    E-LOAN pertaining to specific prospective Loans. Correspondent will use the
    same underwriting criteria that it uses for its own consumer loan products.
    After Correspondent receives a request from E-LOAN to provide underwriting
    for a prospective Loan, Correspondent will inform E-LOAN of the underwriting
    decision on these specific prospective Loans using best efforts within two
    (2) hours. Concurrently with the underwriting decision, Correspondent will
    inform E-LOAN whether or not Correspondent is interested in purchasing the
    prospective Loan. If Correspondent communicates to E-LOAN that it is willing
    to purchase the prospective Loan, then that communication will operate as an
    acceptance of an Offer as to that prospective Loan and all the appropriate
    provisions of this Section 1. "Sale and Delivery of Loans" will apply to
    that Offer and acceptance.

    

 4. Exhibit A is hereby deleted and replaced with the Exhibit A attached to this
    Amendment.
 5. The first parenthetical sentence in Exhibit B stating "(see Well Fargo
    Express Auto Loan Rate Sheet for model year, term and minimum loan amount
    eligibility, a sample of which is attached as Exhibit G.)" is hereby deleted
    and replaced with the following:

    Interest Rates for Loans purchased under this Agreement will be calculated
    based on the Core Pricing Model set forth in Exhibit E, and may be adjusted
    within the parameters of the Core Pricing Model.

 6. Exhibit E is hereby deleted and replaced with the Exhibit E attached to this
    Amendment.
 7. The attached Exhibit F is hereby added to the Agreement.
 8. Effective April 1, 2001, E-LOAN will use best efforts to generate a minimum
    [*] and maximum of [*] in funded loans per calendar month.
 9. The Agreement is hereby modified and amended to incorporate the terms and
    conditions set forth herein, which shall supercede and prevail over any
    conflicting terms of the Agreement. Except for this changes set forth above,
    all of the terms and conditions of the Agreement shall remain in full force
    and effect.



WELLS FARGO BANK, N.A. - AUTO E-LOAN, INC. FINANCE GROUP

E-LOAN, INC.

By: /s/ Paul Tsang
Authorized Signature

By: /s/ Stephen M. Herz
Authorized Signature

Name: Paul Tsang
Title: Vice President

Name: Stephen M. Herz
Title: SVP Consumer Loans

 

By: /s/ Matt Roberts
Authorized Signature

 

Name: Matt Roberts
Title: CFO






--------------------------------------------------------------------------------




EXHIBIT A

Documents to be Submitted by E-Loan with Offers to Sell a Loan

Product:
Loan amount:
Term:

Make:
Model:
Year:
Vehicle Mileage:

Primary Applicant Information

:

Co-Applicant Information

Primary applicant name:
Primary applicant SSN:
Primary applicant score:
Birthdate:

Co-applicant name:
Co-applicant SSN:
Co-applicant score:
Birthdate:

Current residence:
Home phone number:
Time at current residence:
Rent/Mortgage payment:
Residence status (rent/own):

Current residence:
Home phone number:
Time at current residence:
Rent/Mortgage payment:
Residence status (rent/own):

If less than 2 years at current residence:
Previous residence:
Time at previous residence:

If less than 2 years at current residence:
Previous residence:
Time at previous residence:

Name of Employer:
Employer address:
Employer phone:
Occupation:
Time on job:

Name of Employer:
Employer address:
Employer phone:
Occupation:
Time on job:

If less than 2 years with current employer:
Name of previous employer:
Previous employer address:
Previous employer phone:
Previous occupation:
Time on previous job:

If less than 2 years with current employer:
Name of previous employer:
Previous employer address:
Previous employer phone:
Previous occupation:
Time on previous job:

Gross monthly income:
Other monthly income:
Source of other monthly income:

Gross monthly income:
Other monthly income:
Source of other monthly income:




--------------------------------------------------------------------------------




EXHIBIT C

Information to be Included in Confirmation

The Confirmation will include the following:

Within 2 hours of Correspondent's receipt of an Offer from E-LOAN, during Wells
Fargo's business hours, Correspondent shall, in its sole discretion, accept or
reject such offer, and shall inform E -LOAN of its decision.

For Approvals:

 * Date and Time of the credit decision
 * Application number
 * Decisioning Lender Contact Information
 * Applicant name (and Co-Applicant if applicable)
 * Approved Amount
 * Maximum Loan to Value % (for new and used)
 * APR Rate (for new and used)
 * Maximum Term (for new and used)
 * Stipulations, which may include but not be limited to specifically required
   documents, such as tax lien information, proof of income, proof of
   employment, proof of address, individual credit bureau trade line issues,
   etc.

For Declinations:

 * Date and Time of credit decision
 * Application number
 * Decisioning Lender contact information
 * Applicant Name (and Co-Applicant if applicable)
 * Up to 4 ECOA reasons for not approving the application as submitted




--------------------------------------------------------------------------------




EXHIBIT E

Purchase Price and Fees

Purchase Price

:



With respect to each Loan made, Correspondent shall pay E-LOAN, via ACH in the
account specified in Section 1.6, the Principal Balance of each Loan.
Correspondent will use its best effort to pay within 48 hours of receipt of the
Required Documents for such Loan.

Core Pricing Model

:



[*]

Rules

:



 1. Correspondent will maintain the Core Pricing Model. Either party may update
    the model with the consent of the other party.
 2. The Parties will implement the mutually approved rates and fees within two
    business days of approval.
 3. Each time the model is updated by either party the Cost of Funds will be
    updated with the most recent week ending Two (2) Year Interest Rate Swap, as
    reported in the Federal Reserve Statistical Release. This rate will be
    obtained from the following URL:
    http://www.bog.frb.fed.us/releases/hl5/Current/. However, if he URL becomes
    inoperative or unavailable the parties will agree upon an alternate neutral
    statistical report. At a minimum, Cost of Funds will be updated monthly.
    Pricing changes related to this monthly Cost of Funds update will be
    provided to E-LOAN at least 5 business days prior to month end
 4. Correspondent will update all variables or parameters within the model,
    including Net Loss Rates, Fee Costs, New vs. Used Distribution, and
    Portfolio Mix as new data warrants such an update. This data will either be
    based on Correspondent's aggregate portfolio or E-LOAN's specific portfolio.
    Correspondent and E-LOAN will apply best efforts to optimize business
    origination criteria and operations to meet mutual goals and maintain the
    parameters within the model.
 5. Pricing updates are based upon the date the credit application is initially
    approved.
 6. E-Loan will use its best efforts to transmit no more than [*] prospective
    Loans to Correspondent per day for credit decisioning.
 7. The Core Pricing Model determines the Buy Rates for prospective Loans with
    original loan terms of between 37 and 60 months. A discount of [*] basis
    points will be offered on the [*] and Up score range when the approved term
    is 36 months or less. A discount of [*] basis points will be granted on all
    score ranges, excluding the [*] and Up range when the approved loan term is
    36 months or less. Both discounts are available on Loans secured by a New or
    Used automobile. The discounts will be re-evaluated in the event the total
    of monthly loans with approved terms 36 months or less exceed [*] percent of
    total monthly loans. An additional charge of [*] basis points will be
    included for Loans with approved terms greater than 60 months, secured by
    either a New or Used automobile.
 8. The figures set forth in the foregoing Core Pricing Model are for
    illustrative purposes, and are subject to change as provided above.

Assumptions

:



The beginning assumptions for the New vs. Used Distribution parameter is[*],
respectively. The beginning assumptions for Portfolio Mix parameters are: [*]
plus [*]. Changes to these parameters will be made based on originations
received from E-LOAN for the full calendar month prior to an update. Changes to
these parameters may impact the model's Servicing Expense Allocation and or Loss
rate, depicted in the model in the column titled "Servicing" and "Loss": in the
Output section of the model. The initial total servicing expense allocation
based on the initial value of the parameters is [*], and the initial total
expected Loss rate is [*]. The absolute floor (minimum) for the total Servicing
Expense Allocation is [*].

Fee Structure

:



When E-LOAN updates the model they may elect either a flat or tier based
Origination Fee structure, defined as Fee Option. Within each Fee Option, E-LOAN
may charge a per unit fee from [*]. In the event E-LOAN chooses the Flat Fee
Option, the model will calculate the corresponding cost based on the fee E-LOAN
charges. The cost associated with the Flat Fee Option will be included in the
Target Buy Rate for all tiers. If E-LOAN selects the Tier Fee Option, the model
will calculate the corresponding Origination Fee cost contingent upon the
Origination Fee amount selected for a respective score distribution. The Target
Buy Rates will be updated accordingly. The Target Buy Rates are tied to the
Origination Fee Seller selects, e.g., the lower the Origination Fee, the lower
the Target Buy Rate, or the higher the Origination Fee, the higher the Target
Buy Rate. E-LOAN may, in its discretion, reduce or increase its Origination Fee
in order to increase or decrease Buy Rates for Loans; provided, however, that
any such adjustments must be within the parameters of the Core Pricing Model.

Origination Fees

:



As additional compensation for E-LOAN's performance of Services hereunder, Wells
Fargo will pay E-LOAN a fee ("Origination Fee") for each Loan purchased under
this Agreement calculated in accordance with the attached Core Pricing Model. On
or before the tenth (10`") day of each month, Wells Fargo shall pay E- LOAN the
aggregate Origination Fees for all Loans funded in the prior calendar month
pursuant to this Agreement. Notwithstanding the foregoing, E-LOAN shall refund
the Origination Fee to Wells Fargo for each Loan that is prepaid within 135 days
from the date such Loan is funded.

Origination Fees will be discounted based on the aggregate dollar volume of
funded loans within each calendar month according to the following schedule. The
discount is applied to the Fee Cost and the Core Pricing Model calculates the
new Origination Fee based on the discounted fee cost.

a) [*] - [*] discount up to and including [*].

b) [*] - [*] basis points discount on only that amount greater than [*] and less
than [*].

c) [*] - [*] basis points discount on only that amount greater than [*] and less
than [*].




--------------------------------------------------------------------------------




EXHIBIT F

Dealer Agreement

By signing, endorsing or negotiating the Draft, the Dealer listed on the Draft
agrees to comply with the terms of this Dealer Agreement. The Draft will not be
honored and paid unless Dealer does all of the following:

1. Confirm that the following information has been properly completed on the
Draft:

 * Correct name of the dealership is filled out on the "Seller' line;
 * Correct dealership phone number and the state where the dealership is
   located; Vehicle Year, Make, Model, VIN, and New/Demo or Used box checked;
 * Amount of the Draft (This will be the loan amount.) NOTE: The amount of the
   Draft must be within the minimum and maximum loan amounts, and must not
   exceed the percentages of the vehicle's estimated value, set forth on the
   front of the Draft.
 * For Florida dealers, the Florida Documentary Stamp Tax must be included on
   the Draft and will be deducted from the loan proceeds.
 * Borrower signature - and Co-Borrower signature (if applicable).

2. Confirm Vehicle Eligibility. The Draft may not be used with vehicles that
will be used primarily for business or commercial purposes.

The Draft may only be used with:

 * New/Demo Vehicles, model year 2002-2001, maximum mileage 6,000; or
 * Used Vehicles, model year 2001-1996, maximum mileage 80,000.

3. Call E-LOAN toll free at 1-877-305-2404 for authorization code.

4. Read and sign the back of the Draft.

5. Fax copies of the following to 1-888-322-9850:

 * Bill of Sale, Purchase Order or Buyer's Order. For Florida dealers, the
   Florida Documentary Stamp Tax must be included in the Bill of Sale or Buyer's
   Order.
 * Factory Invoice for new vehicle, book-out for used vehicle
 * Certificate copies of credit life insurance, disability insurance, MBI,
   service contract and warranty, if applicable
 * Signed Odometer Disclosure Statement for used vehicles
 * Copy of Borrower(s) Driver's License Proof of Borrower(s) Insurance
 * Application for Certificate of Title showing first and only lien holder as:
   Wells Fargo Bank, P.O. Box 254948, Sacramento, CA 95865-4948
 * Copy of front and back of dated and signed Draft
 * Additional conditions of approval:

THE DRAFT WILL NOT BE APPROVED FOR PAYMENT UNLESS ALL OF THE ABOVE REQUIREMENTS
ARE MET.




--------------------------------------------------------------------------------


